EXHIBIT 10.21

Time Warner Inc. 2010 Stock Incentive Plan

RSU Executive Agreement, Version 2 (10RUEXC2)

For Use from February 2013

Restricted Stock Units Agreement

General Terms and Conditions

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units (the
“RSUs”) provided for herein to the Participant pursuant to the Plan and the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Definitions.  Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

 

  a) “Cause” means “Cause” as defined in an employment agreement between the
Company or any of its Affiliates and the Participant or, if not defined therein
or if there is no such agreement, “Cause” means (i) the Participant’s continued
failure substantially to perform such Participant’s duties (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of ten (10) days following written notice by the Company or any of its
Affiliates to the Participant of such failure, (ii) dishonesty in the
performance of the Participant’s duties, (iii) the Participant’s conviction of,
or plea of nolo contendere to, a crime constituting (A) a felony under the laws
of the United States or any state thereof or (B) a misdemeanor involving moral
turpitude, (iv) the Participant’s insubordination, willful malfeasance or
willful misconduct in connection with the Participant’s duties or any act or
omission which is injurious to the financial condition or business reputation of
the Company or any of its Affiliates, or (v) the Participant’s breach of any
non-competition, non-solicitation or confidentiality provisions to which the
Participant is subject. The determination of the Committee as to the existence
of “Cause” will be conclusive on the Participant and the Company.

 

  b) “Disability” means “Disability” as defined in an employment agreement
between the Company or any of its Affiliates and the Participant or, if not
defined therein or if there shall be no such agreement, “disability” of the
Participant shall have the meaning ascribed to such term in the Company’s
long-term disability plan or policy, as in effect from time to time, to the
extent that such definition also constitutes such Participant being considered
“disabled” under Section 409A(a)(2)(C) of the Code.

 



--------------------------------------------------------------------------------

  c)

“Good Reason” means “Good Reason” as defined in an employment agreement between
the Company or any of its Affiliates and the Participant or, if not defined
therein or if there is no such agreement, “Good Reason” means (i) the failure of
the Company to pay or cause to be paid the Participant’s base salary or annual
bonus when due or (ii) any substantial and sustained diminution in the
Participant’s authority or responsibilities materially inconsistent with the
Participant’s position; provided that either of the events described in clauses
(i) and (ii) will constitute Good Reason only if the Company fails to cure such
event within 30 days after receipt from the Participant of written notice of the
event which constitutes Good Reason; provided, further, that “Good Reason” will
cease to exist for an event on the sixtieth (60th) day following the later of
its occurrence or the Participant’s knowledge thereof, unless the Participant
has given the Company written notice of his or her termination of employment for
Good Reason prior to such date.

 

  d) “Notice” means (i) the Notice of Grant of Restricted Stock Units that
accompanies this Agreement, if this Agreement is delivered to the Participant in
“hard copy,” and (ii) the screen of the website for the stock plan
administration with the heading “Vesting Schedule and Details,” which contains
the details of the grant governed by this Agreement, if this Agreement is
delivered electronically to the Participant.

 

  e) “Participant” means an individual to whom RSUs have been awarded pursuant
to the Plan and shall have the same meaning as may be assigned to the terms
“Holder” or “Participant” in the Plan.

 

  f) “Performance Period” means the year with respect to which the Performance
Target is set by the Committee pursuant to Section 4(b).

 

  g) “Performance Target” means the specific written objective goal or goals
based on the criteria set forth in Section 9(b) of the Plan and that are timely
approved by the Committee pursuant to Section 9(b) of the Plan for the
Participant for the applicable Performance Period.

 

  h) “Plan” means the equity plan maintained by the Company that is specified in
the Notice, which equity plan has been provided to the Participant separately
and forms a part of this Agreement, as such plan may be amended, supplemented or
modified from time to time.

 

  i) “Retirement” means a voluntary termination of employment by the Participant
(i) following the attainment of age 55 with ten (10) or more years of service as
an employee or a director with the Company or any Affiliate or (ii) pursuant to
the retirement plan or program of the Company or any Affiliate that is
applicable to the Participant.

 

  j)

“Severance Period” means the period of time following a termination of
Employment during which a Participant is entitled to receive both salary

 

2

February 2013



--------------------------------------------------------------------------------

  continuation payments and continued participation under the health benefit
plans of the Company or any of its Affiliates, whether pursuant to an employment
contract with, or a severance plan or other arrangement maintained by, the
Company or any Affiliate.

 

  k) “Shares” means shares of Common Stock of the Company.

 

  l) “Vesting Date” means each vesting date set forth in the Notice.

 

2. Grant of Restricted Stock Units.  The Company hereby grants to the
Participant (the “Award”), on the terms and conditions hereinafter set forth,
the number of RSUs set forth on the Notice. Each RSU represents the unfunded,
unsecured right of the Participant to receive a Share on the Vesting Date(s)
specified herein, subject to the terms, conditions and Section 162(m)
performance-based vesting requirements set forth herein. RSUs do not constitute
issued and outstanding shares of Common Stock for any corporate purposes and do
not confer on the Participant any right to vote on matters that are submitted to
a vote of holders of Shares.

 

3.

Dividend Equivalents, Retained Dividend Equivalents and Retained
Distributions.  If on any date while RSUs are outstanding hereunder the Company
shall pay any regular cash dividend on the Shares, (i) if the Committee has
certified that the Performance Target has been satisfied, in accordance with
Section 9(b) of the Plan, then, for each RSU held by the Participant on the
record date, the Participant shall be paid an amount of cash equal to the
dividend paid on a Share (the “Dividend Equivalents”) or (ii) if the Committee
has not yet certified that the Performance Target has been satisfied, in
accordance with Section 9(b) of the Plan, then, for each RSU held by the
Participant on the record date, the Participant shall be credited with a
bookkeeping entry in an amount equal to the dividend paid on a Share (the
“Retained Dividend Equivalents”), with such payment or crediting, as applicable,
made at the time that such dividends are paid to holders of Shares. If on any
date while RSUs are outstanding hereunder the Company shall pay any dividend
other than a regular cash dividend or make any other distribution on the Shares,
the Participant shall be credited with a bookkeeping entry equivalent to such
dividend or distribution for each RSU held by the Participant on the record date
for such dividend or distribution, but the Company shall retain custody of all
such dividends and distributions unless the Board has in its sole discretion
determined that an amount equivalent to such dividend or distribution shall be
paid currently to the Participant (the “Retained Distributions”); provided,
however, that if the Retained Distribution relates to a dividend paid in Shares,
the Participant shall receive an additional amount of RSUs equal to the product
of (I) the aggregate number of RSUs held by the Participant pursuant to this
Agreement through the related dividend record date, multiplied by (II) the
number of Shares (including any fraction thereof) payable as a dividend on a
Share. Retained Distributions and Retained Dividend Equivalents will not bear
interest and will be subject to the same restrictions as the RSUs to which they
relate. Unless they are forfeited pursuant to Section 4(b), the Retained
Dividend Equivalents will be paid to the Participant promptly, but not more than
60 days, after the Committee certifies that the Performance Target for such RSUs
has been achieved, in accordance with Section 9(b) of the Plan. Notwithstanding
anything else contained in this paragraph 3, no payment of

 

3

February 2013



--------------------------------------------------------------------------------

  Dividend Equivalents, Retained Dividend Equivalents or Retained Distributions
shall occur before the first date on which a payment could be made without
subjecting the Participant to tax under the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

4. Vesting and Delivery of Vested Securities.

 

  a) Subject to the terms and provisions of the Plan and this Agreement, no
later than 60 days after each Vesting Date with respect to the Award, the
Company shall issue or transfer to the Participant the number of Shares
corresponding to such Vesting Date and the Retained Distributions, if any,
covered by that portion of the Award. Except as otherwise provided in paragraphs
5, 6 and 7, the vesting of such RSUs and any Retained Distributions relating
thereto shall occur only if (i) the Participant has continued in Employment of
the Company or any of its Affiliates on the Vesting Date and has continuously
been so employed since the Date of Grant (as defined in the Notice) and (ii) the
Performance Target has been achieved, as certified by the Committee in
accordance with Section 9(b) of the Plan.

 

  b) Section 162(m) Vesting Requirement.  The Award is subject to performance
vesting requirements based on the achievement of the Performance Target for the
Performance Period and the certification of achievement of such Performance
Target by the Committee pursuant to Section 9(b) of the Plan. The Performance
Target shall be established by the Committee for the Award no later than 90 days
following the beginning of the Performance Period that applies to the Award. If
the Performance Target for the Award is not satisfied, all of the RSUs in the
Award and any Retained Dividend Equivalents and Retained Distributions will be
forfeited immediately. The Performance Period shall be (i) the calendar year in
which the Award is granted if the Award is granted prior to April 1 or (ii) the
first full calendar year ending after the grant of the Award if the Award is
granted on or after April 1.

 

  c) RSUs Extinguished.  Upon each issuance or transfer of Shares in accordance
with this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished and such number of RSUs
will not be considered to be held by the Participant for any purpose.

 

  d) Final Issuance.  Upon the final issuance or transfer of Shares, Retained
Dividend Equivalents and Retained Distributions, if any, to the Participant
pursuant to this Agreement, in lieu of a fractional Share, the Participant shall
receive a cash payment equal to the Fair Market Value of such fractional Share.

 

  e) Section 409A.  Notwithstanding anything else contained in this Agreement,
no Shares shall be issued or transferred to a Participant before the first date
on which a payment could be made without subjecting the Participant to tax under
the provisions of Section 409A of the Code.

 

4

February 2013



--------------------------------------------------------------------------------

5. Termination of Employment.

 

  (a) If the Participant’s Employment with the Company and its Affiliates is
terminated by the Participant for any reason other than those described in
clauses (b), (c) and (d) below prior to the Vesting Date with respect to any
portion of the Award, then the RSUs covered by any such portion of the Award and
all Retained Dividend Equivalents and Retained Distributions relating thereto
shall be completely forfeited on the date of any such termination, unless
otherwise provided in an employment agreement between the Participant and the
Company or an Affiliate.

 

  (b) If the Participant’s Employment terminates as a result of his or her death
or Disability, then the RSUs for which a Vesting Date has not yet occurred and
all Retained Dividend Equivalents and Retained Distributions relating thereto
shall, to the extent the RSUs were not extinguished or forfeited prior to such
termination of Employment, fully vest on the date of any such termination and
Shares subject to the RSUs shall be issued or transferred to the Participant
(along with the Retained Dividend Equivalents and Retained Distributions
relating thereto) as soon as practicable, but no later than 90 days, following
such termination of Employment.

 

  (c) If the Participant’s Employment (i) terminates as a result of his or her
Retirement or (ii) is terminated by the Company and its Affiliates for any
reason other than for Cause on a date when the Participant satisfies the
requirements for Retirement, then the RSUs for which a Vesting Date has not yet
occurred and all Retained Dividend Equivalents and Retained Distributions
relating thereto shall, to the extent the RSUs were not extinguished or
forfeited prior to such termination of Employment, fully vest on the later of
(A) the date of such termination of Employment and (B) the certification by the
Committee of the achievement of the Performance Target; and Shares subject to
the RSUs shall be issued or transferred to the Participant (along with the
Retained Dividend Equivalents and Retained Distributions relating thereto) as
soon as practicable, but no later than 90 days, following such termination of
Employment or Committee certification, whichever is applicable. If the
Participant’s Employment terminates prior to the certification of achievement of
the Performance Target by the Committee and the Performance Target is not
satisfied, then the RSUs and any Retained Dividend Equivalents and Retained
Distributions related thereto shall be forfeited immediately.

 

  (d)

If the Participant’s Employment is terminated by the Company and its Affiliates
for any reason other than for Cause on a date when the Participant does not
satisfy the requirements for Retirement (unless such termination is due to death
or Disability), then, subject to achievement of the Performance Target, (i) the
RSUs that were scheduled to vest on any Vesting Dates that occur during a
Severance Period, and any Retained Dividend Equivalents and Retained
Distributions relating thereto, and (ii) a pro rata portion of the RSUs that
were scheduled to vest on the next Vesting Date, if any, after the end of a
Severance Period (or after the

 

5

February 2013



--------------------------------------------------------------------------------

termination of Employment if there is no Severance Period), and any Retained
Dividend Equivalents and Retained Distributions relating thereto, shall, to the
extent the RSUs were not extinguished or forfeited prior to such termination of
Employment, become vested, and Shares subject to such RSUs shall be issued or
transferred to the Participant (along with the Retained Dividend Equivalents and
Retained Distributions relating thereto) as soon as practicable, but no later
than 90 days, following the later of (x) such termination of Employment and
(y) the certification by the Committee of the achievement of the Performance
Target. The pro rata portion of the RSUs scheduled to vest on the next Vesting
Date following the end of a Severance Period (or after the termination of
Employment if there is no Severance Period) shall be determined as follows:

 

  (x) the number of RSUs covered by the portion of the Award that were scheduled
to vest on such Vesting Date multiplied by;

 

  (y) a fraction, the numerator of which shall be the number of days from the
last Vesting Date (or the Date of Grant if there was no prior Vesting Date)
during which the Participant either remained in Employment or was within a
covered Severance Period, and the denominator of which shall be the number of
days from the last Vesting Date (or the Date of Grant if there was no prior
Vesting Date) through such Vesting Date.

If the product of (x) and (y) results in a fractional share, such fractional
share shall be rounded to the next higher whole share.

The RSUs and any Retained Dividend Equivalents and Retained Distributions
related thereto that have not vested shall be completely forfeited on the date
of any such termination. If the Participant’s Employment is terminated prior to
the certification of achievement of the Performance Target by the Committee and
the Performance Target is not satisfied, then the RSUs and any Retained Dividend
Equivalents and Retained Distributions related thereto shall be forfeited
immediately.

For purposes of this paragraph 5, a temporary leave of absence shall not
constitute a termination of Employment or a failure to be continuously employed
by the Company or any Affiliate regardless of the Participant’s payroll status
during such leave of absence if such leave of absence is approved in writing by
the Company or any Affiliate; provided, that such leave of absence constitutes a
bona fide leave of absence and not a Separation From Service under Treas. Reg.
1.409A-1(h)(1)(i). Notice of any such approved leave of absence should be sent
to the Company at One Time Warner Center, New York, New York 10019, attention:
Director, Global Stock Plans Administration, but such notice shall not be
required for the leave of absence to be considered approved.

In the event the Participant’s Employment with the Company or any of its

 

 

 

6

February 2013



--------------------------------------------------------------------------------

  Affiliates is terminated, the Participant shall have no claim against the
Company with respect to the RSUs and related Retained Dividend Equivalents and
Retained Distributions, if any, other than as set forth in this paragraph 5, the
provisions of this paragraph 5 being the sole remedy of the Participant with
respect thereto.

 

6. Acceleration of Vesting Date.  In the event a Change in Control, subject to
paragraph 7, has occurred, to the extent that any such occurrence also
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A(a)(2)(A)(v) of the Code (a “409A Change of Control
Event”), (A) the Award will vest in full upon the earlier of (i) the expiration
of the one-year period immediately following the Change in Control, provided the
Participant’s Employment with the Company and its Affiliates has not terminated,
(ii) the original Vesting Date with respect to each portion of the Award, or
(iii) the termination of the Participant’s Employment by the Company or any of
its Affiliates (I) by the Company other than for Cause (unless such termination
is due to death or Disability) or (II) by the Participant for Good Reason and
(B) Shares subject to the RSUs shall be issued or transferred to the
Participant, as soon as practicable, but in no event later than 60 days
following such Vesting Date, along with the Retained Dividend Equivalents and
Retained Distributions related thereto; provided, however, that notwithstanding
the foregoing, to the extent that any such occurrence does not constitute a 409A
Change of Control Event, the RSUs shall vest as described under this paragraph
6, but the issuance of Shares shall be made at the times otherwise provided
hereunder as if no Change of Control had occurred. In the event of any such
vesting as described in clauses (i) and (iii) of the preceding sentence, the
date described in such clauses shall be treated as the Vesting Date.

 

7. Limitation on Acceleration.  Notwithstanding any provision to the contrary in
the Plan or this Agreement, if the Payment (as hereinafter defined) due to the
Participant hereunder as a result of the acceleration of vesting of the RSUs
pursuant to paragraph 6 of this Agreement, either alone or together with all
other Payments received or to be received by the Participant from the Company or
any of its Affiliates (collectively, the “Aggregate Payments”), or any portion
thereof, would be subject to the excise tax imposed by Section 4999 of the Code
(or any successor thereto), the following provisions shall apply:

 

  a) If the net amount that would be retained by the Participant after all taxes
on the Aggregate Payments are paid would be greater than the net amount that
would be retained by the Participant after all taxes are paid if the Aggregate
Payments were limited to the largest amount that would result in no portion of
the Aggregate Payments being subject to such excise tax, the Participant shall
be entitled to receive the Aggregate Payments.

 

  b) If, however, the net amount that would be retained by the Participant after
all taxes were paid would be greater if the Aggregate Payments were limited to
the largest amount that would result in no portion of the Aggregate Payments
being

 

 

 

7

February 2013



--------------------------------------------------------------------------------

  subject to such excise tax, the Aggregate Payments to which the Participant is
entitled shall be reduced to such largest amount.

The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.

The determination of whether any reduction of Aggregate Payments is required and
the timing and method of any such required reduction in Payments under this
Agreement or in any such other Payments otherwise payable by the Company or any
of its Affiliates consistent with any such required reduction, shall be made by
the Participant, including whether any portion of such reduction shall be
applied against any cash or any shares of stock of the Company or any other
securities or property to which the Participant would otherwise have been
entitled under this Agreement or under any such other Payments, and whether to
waive the right to the acceleration of the Payment due under this Agreement or
any portion thereof or under any such other Payments or portions thereof, and
all such determinations shall be conclusive and binding on the Company and its
Affiliates. To the extent that Payments hereunder or any such other Payments are
not paid as a consequence of the limitation contained in this paragraph 7, then
the RSUs and Retained Dividend Equivalents and Retained Distributions related
thereto (to the extent not so accelerated) and such other Payments (to the
extent not vested) shall be deemed to remain outstanding and shall be subject to
the provisions hereof and of the Plan as if no acceleration or vesting had
occurred. Under such circumstances, if the Participant terminates Employment for
Good Reason or is terminated by the Company or any of its Affiliates without
Cause, the RSUs and Retained Dividend Equivalents and Retained Distributions
related thereto (to the extent that they have not already become vested) shall
become immediately vested in their entirety upon such termination and Shares
subject to the RSUs shall be issued or transferred to the Participant, as soon
as practicable following such termination of Employment, subject to the
provisions relating to Section 4999 of the Code set forth herein.

The Company shall promptly pay, upon demand by the Participant, all legal fees,
court costs, fees of experts and other costs and expenses which the Participant
incurred in any actual, threatened or contemplated contest of the Participant’s
interpretation of, or determination under, the provisions of this paragraph 7.

 

8. Withholding Taxes.

 

a)

Obligation to Pay Withholding Taxes.  The Participant acknowledges and agrees
that, regardless of any action the Company or the Participant’s employer takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (the “Tax-Related Items”), the ultimate
liability for all Tax-Related Items legally due by the Participant (i) is and
remains the Participant’s responsibility and (ii) may exceed the amount actually
withheld by the Company or the Participant’s employer. The Participant further
agrees and acknowledges that the Company and the Participant’s employer (x) make
no representations or undertakings regarding the treatment of any Tax-

 

8

February 2013



--------------------------------------------------------------------------------

  Related Items in connection with any aspect of the Award, including the grant
of the Award, the vesting of the RSUs or the subsequent sale of any Shares
acquired from vesting of the RSUs, and the receipt of any Dividend Equivalents,
Retained Dividend Equivalents or Retained Distributions; and (y) do not commit
to and are under no obligation to structure the terms of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, the Participant understands and acknowledges
that if the Participant has become subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable event, the
Company and/or the Participant’s employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Company’s obligation to deliver the Shares subject to the RSUs
or to pay any Dividend Equivalents, Retained Dividend Equivalents or Retained
Distributions shall be subject to payment of all Tax-Related Items by the
Participant.

 

b) Satisfaction of Company’s Withholding Obligations.  At the time any portion
of an Award of RSUs, Dividend Equivalent, Retained Dividend Equivalents or
Retained Distribution relating thereto, becomes taxable to the Participant, he
or she will be required to pay to the Company or the Participant’s employer, as
applicable, any Tax-Related Items due as a result of such taxable event. The
Company or the Participant’s employer shall have the right to withhold from any
payment in respect of RSUs, transfer of Shares acquired at vesting, or payment
made to the Participant or to any person hereunder, whether such payment is to
be made in cash or in Shares, all Tax-Related Items as shall be required, in the
determination of the Company, pursuant to any statute or governmental regulation
or ruling. The Participant acknowledges and agrees that the Company or the
Participant’s employer, in their sole discretion, may satisfy such withholding
obligation by any one or a combination of the following methods:

 

  (i) by requiring the Participant to deliver a properly executed notice
together with irrevocable instructions to a broker approved by the Company to
sell a sufficient number of Shares to generate net proceeds (after commission
and fees) equal to the amount required to be withheld and promptly deliver such
amount to the Company;

 

  (ii) by requiring or allowing the Participant to pay the amount required to be
withheld in cash or by check;

 

  (iii) by deducting the amount required to be withheld from the Participant’s
current compensation or other amounts payable to the Participant;

 

  (iv) by allowing the Participant to surrender other Shares that (A) in the
case of Shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Participant for such period (if
any) as may be required to avoid a charge to the Company’s earnings, and
(B) have a fair market value on the date of surrender equal to the amount
required to be withheld;

 

9

February 2013



--------------------------------------------------------------------------------

  (v) by withholding a number of Shares to be issued upon delivery of Shares
that have a fair market value equal to the minimum statutory amount required to
be withheld;

 

  (vi) by selling any Shares to the extent required to pay the amount required
to be withheld; or

 

  (vii) by such other means or method as the Committee in its sole discretion
and without notice to the Participant deems appropriate.

The Company may satisfy its obligation to withhold the Tax-Related Items on
Dividend Equivalents, Retained Dividend Equivalents and Retained Distributions
payable in cash by withholding a sufficient amount from the payment or by such
other means as the Committee in its sole discretion and without notice to the
Participant deems appropriate, including withholding from salary or other
amounts payable to the Participant, Shares or cash having a value sufficient to
satisfy the withholding obligation for Tax-Related Items.

The Company will not issue any Shares to the Participant until the Participant
satisfies the withholding obligation for Tax-Related Items. If the withholding
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant shall be deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Participant’s participation in the Plan.

 

  c) Compliance with Applicable Laws.  The Committee may also require the
Participant to acknowledge that he or she shall not sell or transfer Shares
except in compliance with all applicable laws, and may apply such other
restrictions on the sale or transfer of the Shares as it deems appropriate.

 

9. Changes in Capitalization and Government and Other Regulations.  The Award
shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 10 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).

 

10. Forfeiture.  A breach of any of the foregoing restrictions or a breach of
any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the RSUs or any Dividend Equivalents, Retained
Dividend Equivalents and Retained Distributions relating thereto, except as
waived by the Board or the Committee, will cause a forfeiture of such RSUs,
Retained Dividend Equivalents and any Dividend Equivalents or Retained
Distributions relating thereto.

 

11.

Right of Company to Terminate Employment.  Nothing contained in the Plan or this
Agreement shall confer on any Participant any right to continue in the employ of
the

 

10

February 2013



--------------------------------------------------------------------------------

  Company or any of its Affiliates and the Company and any such Affiliate shall
have the right to terminate the Employment of the Participant at any such time,
with or without cause, notwithstanding the fact that some or all of the RSUs and
related Retained Dividend Equivalents and Retained Distributions covered by this
Agreement may be forfeited as a result of such termination. The granting of the
RSUs under this Agreement shall not confer on the Participant any right to any
future Awards under the Plan.

 

12. Notices.  Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to Time Warner Inc., at One Time Warner Center,
New York, NY 10019, attention Director, Global Stock Plans Administration, and
to the Participant at his or her address, as it is shown on the records of the
Company or its Affiliate, or in either case to such other address as the Company
or the Participant, as the case may be, by notice to the other may designate in
writing from time to time.

 

13. Interpretation and Amendments.  The Board and the Committee (to the extent
delegated by the Board) have plenary authority to interpret this Agreement and
the Plan, to prescribe, amend and rescind rules relating thereto and to make all
other determinations in connection with the administration of the Plan. The
Board or the Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan, provided that no such amendment
shall adversely affect the rights of the Participant under this Agreement
without his or her consent.

 

14. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives.

 

15. Copy of the Plan and Documents.  By entering into the Agreement, the
Participant agrees and acknowledges that he or she has received and read a copy
of the Plan. The Participant acknowledges and agrees that the Participant may be
entitled from time to time to receive certain other documents related to the
Company, including the Company’s annual report to stockholders and proxy
statement related to its annual meeting of stockholders (which become available
each year approximately three months after the end of the calendar year), and
the Participant consents to receive such documents electronically through the
Internet or as the Company otherwise directs.

 

16. Governing Law.  The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

 

17. Waiver of Jury Trial.  To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

 

11

February 2013



--------------------------------------------------------------------------------

18. Submission to Jurisdiction; Service of Process.  Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York located in the County of New York and the jurisdiction of the United
States District Court for the Southern District of New York for the purposes of
any suit, action or other proceeding arising out of or based upon this
Agreement. Each of the parties hereto to the extent permitted by applicable law
hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding brought in such courts, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
such suit, action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court. Each of
the parties hereto hereby consents to service of process by mail at its address
to which notices are to be given pursuant to paragraph 12 hereof.

 

19.

Personal Data.  The Company, the Participant’s local employer and the local
employer’s parent company or companies may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the following personal information is required for the above
named purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, tax payer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”). The
Participant understands that Data may be collected from the Participant directly
or, on Company’s request, from the Participant’s local employer. The Participant
understands that Data may be transferred to third parties assisting the Company
in the implementation, administration and management of the Plan, including the
brokers approved by the Company, the broker selected by the Participant from
among such Company-approved brokers (if applicable), tax consultants and the
Company’s software providers (the “Data Recipients”). The Participant
understands that some of these Data Recipients may be located outside the
Participant’s country of residence, and that the Data Recipient’s country may
have different data privacy laws and protections than the Participant’s country
of residence. The Participant understands that the Data Recipients will receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf by a broker

 

12

February 2013



--------------------------------------------------------------------------------

or other third party with whom the Participant may elect to deposit any Shares
acquired pursuant to the Plan. The Participant understands that Data will be
held only as long as necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that Data
may also be made available to public authorities as required by law, e.g., to
the U.S. government. The Participant understands that the Participant may, at
any time, review Data and may provide updated Data or corrections to the Data by
written notice to the Company. Except to the extent the collection, use,
processing or transfer of Data is required by law, the Participant may object to
the collection, use, processing or transfer of Data by contacting the Company in
writing. The Participant understands that such objection may affect his/her
ability to participate in the Plan. The Participant understands that he/she may
contact the Company’s Stock Plan Administration to obtain more information on
the consequences of such objection.

 

 

 

 

 

 

 

 

 

13

February 2013